﻿My delegation is pleased to join preceding speakers in congratulating Mr. Paul Lusaka on his very well deserved election to the presidency of the thirty-ninth session of the General Assembly. We welcome this election on more than one count: first, because of the personal relations of friendship that we always had when he was still in his country, carrying out ministerial duties; secondly, because of the blood relations that exist between Zaire and Zambia; thirdly, because he represents Africa, our continent; and, finally, because he has always served the United Nations with great competence and dedication. Is there anyone who is not aware of the stubborn determination with which he has presided over the United Nations Council for Namibia? Is there anyone who is not aware of the outstanding way in which he served as representative of Zambia to the United Nations for many years? Thus, his election to the presidency of the thirty- ninth session of the General Assembly is a felicitous recognition of his qualities of heart and mind. It cannot but be a guarantee of the success of our work.
243.	We congratulate also the other officers of the Assembly. The outstanding talents of each of them will be of valuable assistance to the President in the successful conduct of our deliberations.
244.	We take this opportunity also to thank the outgoing President, Mr. Jorge E. Illueca, of Panama. His deep knowledge of the ins and outs of the Organization made it possible for the work of the thirty-eighth session to reach a happy conclusion. Indeed, all the Members of the United Nations remember the gloomy and unhealthy circumstances surrounding the opening and development of the work of the thirty-eighth session.
245.	Before going into the substance of its statement, my delegation wishes to express its wholehearted appreciation to the Secretary-General. We could not, in fact, fail to mention all his qualities— not least, his discretion, his courage, his dedication and his readiness to serve the United Nations. Every time an important problem has faced the world and the Organization, the Secretary-General has tackled it with the clear-mindedness, the competence, the thoroughness and the skill so necessary for his lofty and delicate task. We assure him of our support as he serves the Organization.
246.	And, speaking of the Organization, we think it is time for us to dwell on some aspects of its functioning and its methods, and in particular its role and its effectiveness.
247.	Apart from the work done by its specialized agencies, which have been entrusted with tasks that are more sectoral and operational, the only function in which the United Nations can still take pride is that of being, as it were, the conscience of the world. But even in that respect, the claim to universality is dented when one considers the omnipotent role of the veto exercised by the great Powers in the Security Council.
248.	Be that as it may, the essential function of preventing hostilities and maintaining peace is carried out only in the rare cases when the great Powers, or simply the rich, are not involved. In a word, the Organization, especially at the level of the Security Council, is floundering. Consequently, the Security Council has obviously lost its prestige and the General Assembly has become a machine turning out resolutions, often automatically.
249.	On another level, the Organization must abandon this unfortunate trend of establishing more and more committees and subsidiary bodies—ad infinitum—without prior co-ordination with the Secretary- General. Such bodies raise issues of competence visa-vis the Secretary-General, to whom the Charter of the United Nations entrusts the task of administering all the staff of the Organization. And I am not even speaking of the fact that the establishment of these committees raises budgetary problems, since the expenses involved in their activities are not foreseen at the time when the budget is drawn up.
250.	It is therefore imperative for the General Assembly, and not committees of experts, to study carefully the new directions that should be given to our methods. The Organization will commemorate its fortieth anniversary next year. That will be a very good opportunity for us to establish these new directions and methods to make United Nations actions more credible.
251.	Similarly, in regard to the recruitment and promotion of personnel, the principle of balance seems to be becoming a dead letter. It is not fair for a single nation to hoard as many as six posts of Undersecretary-General and Assistant-Secretary-General. That cannot be called universality.
252.	Despite the continued existence of hotbeds of tension in many parts of the world, this session of the General Assembly is opening in more auspicious circumstances than its predecessor. Let us not be pessimists or prophets of gloom. Let us rejoice at this trend and express the hope that, far from being weakened, it will be confirmed.
253.	It is true that, contrary to common sense, the Iraq-Iran war continues, causing ruin and destruction. But that war was already raging in 1983. Indeed, for the very reason that the belligerents are stubborn and deaf to the pleas of the world, this war, despite the ferociousness with which it is waged, would have been forgotten by now if it did not pose such grave threats to the oil routes and sources of supply.
254.	It is true, too, that there has been not the slightest progress in settling the thorny Middle East question, which is almost as old as the United Nations itself. But that failure to find a solution is not the result of any lack of imagination, perseverance or interest the part of the international community. It seems to us that everything has been said about this human and political tragedy, as heartrending as it is complex. But frameworks and plans for settlement do exist. They are not perfect, but they constitute the least of the evils when compared with the extremist solutions some have proposed.
255.	If the entire problem is still with us, it is because of incomprehension and intransigence—we would even be tempted to say the political blindness and arrogance of one side or another. However that may be, this problem is still a very burning one and it has all the elements of a quagmire. That is undoubtedly very unfortunate because of the high stakes.
256.	With regard to the Lebanese tragedy, it could be said that in some way there has been positive development. The Government of National Unity is taking increasing control, even if it is doing so slowly. And it seems to be confirmed that certain foreign occupation troops could be withdrawn; if that were to happen, the risks of a major confrontation would also be reduced.
257.	Nor can it be said that Central America, the object of so much covetousness and so many threats of intervention, has become a haven of peace. There are still confrontations, and they are not engaged in with kid gloves. Nevertheless, it cannot be said that during these months of September and October there has been any dramatic development one way or the other.
258.	These cases suffice to indicate that tensions and conflicts still exist. The demons of suspicion and confrontation are not dead—far from it. But, compared to 1983, at the same time of the year, the climate seems to us to be less fraught with fear. We hope that this is not merely the calm before the storm, but it does seem that the confusion, the shock and the fear raised in 1983 by the destruction of the South Korean aircraft and the assassination at Rangoon of some members of the South Korean Government are now only bad memories, even if we must recognize that the consequences of those acts cannot be erased so quickly.
259.	Whatever the case, we must look towards a better future and calmer skies.
260.	We note, first, that Soviet Foreign Minister Gromyko, who was not in New York in 1983, was indeed here in 1984. Even better—whereas there was no Soviet-United States dialogue for several years, attempts should not be made to conceal the approaches currently being made. No, the Soviet Union and the United States are not the only two countries in the world. But things being what they are, everyone will agree that detente between the two super-Powers would greatly help matters. Whether their current approaches are dictated by internal considerations or not, the fact remains that dialogue is the only hope. For our part—and this seems to be the desire of the peace-loving nations—we express the wish that these contacts will lead to an understanding and a relaxation in international relations and not to a conspiracy based on dividing up the planet.
261.	In Chad, which was considered the very prototype of the strategy of tension, the recent Franco-Libyan agreement for withdrawal of their respective troops seems to confirm the impression of reduced tension.
262.	Whatever scepticism may be shown by certain observers with respect to the viability of such an agreement, Zaire applauded the announcement of a withdrawal. There is no reason to believe indefinitely in the falseness or the fickleness of a head of State who solemnly commits his country before the world. Nor can we believe that the foreign troops that are in Chad for various reasons intended to stay there for long. Once we have preserved and guaranteed the identity, independence and territorial integrity of Chad, we must make the Chadians face up to their own responsibilities. Only they are in charge of their destiny. Our role is to help them. Even if, as has been said, victory comes from the mouth of a gun, it is still a matter of common sense that in this case the ideal solution can be found in national consensus and a legitimate government.
263.	As regards the Zairian troops in Chad, Zaire, which was not involved in the Franco-Libyan agreement, will settle this question independently with N'Djamena. Its troops are in Chad at the request of N'Djamena, and a minimum of courtesy requires at least some prior consultation. We do not intend to stay in Chad for ever, especially since new factors are involved. We are for peace, dialogue and concord.
264.	In the same vein, we hope that henceforth the Western Sahara conflict, which has long divided the OAU, will meet with a peaceful solution as a result of the recent developments shaping up in northern Africa. For our part, we have always regarded the Frente POLISARIO as a liberation movement and not a government. Those who wished, under the cover of principle, to use the Western Sahara issue to settle personal or national questions must now come out into the open and defend their rights, if they have any. That is more worthy and more courageous.
265.	If the impression of quiet and relaxation of tension is right, tensions would have to come down a notch. And if tensions come down, there will be less suspicion and thus there should be a slow-down in the arms race and increased co-operation and solidarity.
266.	I shall first speak about the problem of the arms race and then about solidarity and international mutual assistance.
267.	The problem of over-armament is crucial because it raises questions that involve the very survival of mankind. Whether we consider the question in its deadly and devastating aspects or in the way in which it diverts major resources from the development of less wealthy peoples, the conclusion is the same. The Conference on Disarmament, meeting at Geneva, has studied this problem in great depth. The Secretary-General and others aware of the problem have often drawn the attention of those responsible for over-armament to the dangers they are placing before mankind. But anyway, those responsible are in a better position than anyone to know about that. Our planet is already saturated with weapons, but their production continues and their devastating power is refined. It would appear that our world was prey to collective indifference and folly. If those weapons could strike only their inventors we could perhaps shrug our shoulders and sleep in peace, thinking that after all they will get only what they deserve. But no, we are all concerned by the holocaust. Disarmament or arms reduction must concern all the protagonists. It is meaningless to claim or demand unilateral disarmament. That would smack of naivety and manipulation and would mean the reign of blackmail.
268.	In the final analysis, it would be better to tolerate a certain balance of terror if we know and proclaim our rejection of any kind of world condominium.
269.	The Charter of the United Nations expressly prohibits interference in the internal affairs of other States. World despotism would lead to a huge empire in which we would be swallowed up and where we would lose our own personality and identity.
270.	Each State must be able to organize itself as it wishes without a would-be godfather or protector.
271.	Therefore, as regards the problem of Korea, for example, we have always affirmed that we should aid the North and the South to achieve their great design, following their respective wishes, in negotiation and in dialogue. It is not for other States to tell the Koreans what they should do. Nor does this concern only the North or only the South. The real wishes of the Koreans themselves must be brought into the foreground. This is not a taboo subject. If one of the two Koreas submitted its candidacy for admission to the United Nations, Zaire would not oppose it. Perhaps, in the final analysis, this would contribute to reducing tension in the area. After all, the two Germanies are Members of the United Nations today. That does not mean they are abandoning their unity.
272.	To conclude our consideration of the problem of the arms race, it is obvious that an effort in this field would open the way to increased exchanges and would free resources for development and for the fight against ignorance and disease.
273.	The distinction and the dichotomy between rich and poor nations is an undeniable fact. We do not intend to determine how and why some are rich and others poor. Let us merely state the fact and try to organize ourselves in a spirit of justice and equity, all the more so because rich and poor are interdependent. I could not better describe that interdependence than with reference to the author of Le Defi mondial, who quotes a report drawn up in the Federal Republic of Germany. I shall spare representatives the text, but, to sum up, this report, which was commissioned by Chancellor Schmidt,
"calculates at several million the number of jobs that would be lost in the steel industry, the automobile industry and the aeronautical and shipping industry if the supply of just five minerals that Germany imports from southern Africa was suddenly to be cut off.
"These are: chrome, irreplaceable in the production of special steels; molybdenum, for the production of refractory alloys used in the building of jet engines; vanadium, essential for the sheathing of nuclear fuel rods; asbestos, for insulation in space vessels and also for brake shoes, battery covers and oil pipelines; and manganese, used in metallurgy for all aluminium alloys."
The same report estimates that
"a 30 per cent reduction in chrome imports for just one year would bring to a standstill the activities that depend on it and result in a 25 per cent fall in the gross national product." It also states that:
"If just one of the five producer countries cut off its supply of manganese—Gabon, South Africa, Australia, India and Brazil—this would create 'major troubles for the Western economy', according to another report commissioned by the British Government at the request of the Industry Minister."
The same author continues:
"The industrial world is discovering that its survival depends on the third world just as much as that of the third world depends on it. It is the third world that has supplied it with the material means for its unprecedented expansion in the third quarter of the century, the fruits of which it could not share. While its living standard has doubled and its average per capita income went up by 100 per cent, that of the third world went up by three dollars a year per capita."
274.	However, despite this interdependence, in present circumstances the poor countries are too weak to hope to bring lasting and effective pressure to bear on the rich countries. The case of the oil- exporting countries exposes their weakness and pre- cariousness. But is this a reason to go on crushing the weak? However rich one is and perhaps because one is rich, one should not be exonerated of his duties of solidarity and assistance. In this connection, President Mitterrand's statement here at the Assembly's thirty-eighth session can from certain points of view be considered as a hymn to solidarity with and assistance to the least favoured countries.
275.	Apart from several examples of structured multilateral co-operation—such is the case with the European Economic Community—and apart from some cases of bilateral co-operation varying as bilateral interests vary, assistance for co-operation is generally lagging. In most cases, it barely amounts to 0.7 per cent of gross national product, far short of the 1 per cent target which was considered a worthy objective.
276.	These figures deserve to be brought out. In this concern for solidarity, special mention should be made of the Scandinavian countries, such as Norway, Sweden and Finland. My country, while not among the fortunate beneficiaries of the generosity of those three countries, must still recognize their gesture and their efforts.
277.	While the prices of raw material are arbitrarily fixed by the rich consumer countries in a precarious manner, the financial market offered to us is equally precarious, for our countries are obliged to borrow in order to acquire the goods needed for their small industries and their development. The conditions offered us, which we have to accept no matter what we wish to do, are such that the non-oil-exporting developing countries are often in no position to pay. Yet they must pay, in justice and equity.
278.	Zaire, for its part, has undertaken a rigorous policy of honouring its commitments to its creditors, which have shown confidence in it. My country is thus rigorously adhering to the programme established by the IMF. We will continue with that rigorous policy because it is a sound one and we are reaping its fruits. It would be wrong to decide unilaterally that we would no longer pay our debts. The world knows that this is not a sinecure.
279.	The creditors must understand the difficulties of the debtor countries, for goodwill alone does not always suffice. Clearly what would be ideal would be to pay on time; but even after scheduling and rescheduling, these countries will not be able to continue to meet their commitments unless they are given a minimum of flexibility, allowing them breathing space so as to begin minimal recovery. Otherwise those countries will be bled dry and ruined, and they will not be able to pay back their debts, which of course will benefit neither the debtors nor the creditors. There is a popular saying in my country to the effect that if a hernia kills a person it should not feel any satisfaction, for it will accompany that person to the grave. This, we think, shows the situation of the creditor countries and the debtor countries and how they are in the final analysis linked.
280.	No sound and genuine co-operation or solidarity is possible in relationships of subjection. Such co-operation can be conceived of only if the partners involved are free. When they are not, even when there is some kind of understanding on the part of the master, it is not solidarity but mere condescension.
281.	Since the adoption by the General Assembly of the Declaration on the Granting of Independence to Colonial Countries and Peoples, no nation on earth should be deprived of its freedom and sovereignty any longer. Indeed, the colonial phenomenon, in principle at least, has disappeared from the world, except, of course, in Africa, which is still marked by poverty, disease, misery and underdevelopment. Must it, in addition to all this, continue to be humiliated by an inhuman regime whose philosophy of power has been declared by world conscience to be a crime against humanity?
282.	To maintain itself in power, South Africa has adopted, towards its neighbours, a policy of terror and aggression. When there was talk of glimpses of peace in southern Africa, we were sceptical. Nevertheless, Zaire has not condemned Pretoria's approaches a priori because it felt that everything should be tried, even at the price of an alliance with the devil, to speed the liberation of the African majority and of Namibia. After all, lions and tigers, fierce as they are, can sometimes be tamed, but we must always remember that they remain lions and tigers.
283.	Thus, on condition that these initiatives and these peace pacts do not harm the rights of the black majority, we have taken note of them.
284.	The present developments in South Africa and Namibia confirm our fears, however, because in the final analysis no neighbour of South Africa has ever committed aggression against the Pretoria regime, lacking the means to do so. Therefore, it should suffice for South Africa to make a unilateral declaration that it would no longer commit aggression against the neighbouring countries, which are, after all, defenceless.
285.	In fact, what South Africa has always tried to obtain through these agreements is a blank cheque to enable it to carry on its policy of oppression and humiliation of blacks in South Africa itself and in Namibia.
286.	Let us hear nothing about interference on the part of neighbouring countries in the internal affairs of South Africa. Helping the black majority to achieve liberation is not interference. Fighting crime is not interference, for apartheid is an international crime. This is legitimate self-defence. As far as Namibia is concerned, everyone knows that South Africa is remaining there illegally.
287.	There is a category of citizens whose situation is sometimes as terrible and precarious as that of dependent peoples—namely, refugees. Whatever the causes of these mass exoduses—war, political or religious intolerance, natural catastrophes, over-population and so on—this phenomenon must not be encouraged.
288.	Fortunately, the international community is sensitive to the situation and is dealing with it by taking the necessary measures, as it has just proved through the Second International Conference on Assistance to Refugees in Africa, held at Geneva in July of this year. However, the best remedy remains to ensure that there are as few refugees as possible and, in fact, that there are no more refugees. It is always best to be in one's own home.
289.	Zaire, true to its traditions and its policy of solidarity, has on its territory more than half a million refugees, with whom it shares without discrimination the few resources it has available—hospitals, schools, food and so forth. One can easily measure the sacrifices that this entails. As much as possible, when the refugees agree to do so, we encourage them to return to their home countries.
290.	In dealing with disarmament, international co-operation, decolonization or the refugee question, we cannot forget that, whether we are white, yellow, black or red, rich or poor, we are on the same earth for the same purpose, namely, to live together harmoniously and in happiness. As a great British thinker has said: "Only those who act together can act successfully; only those who have trust in one another can work together in harmony; those who are not bound by common affection and common interests cannot act successfully." I note with pleasure that we all have common interests. To be successful, let us work together and with trust in one another, for the good of all mankind.
